Citation Nr: 1616251	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-19 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to sleep apnea.  

3.  Entitlement to service connection for a heart disorder, to include as secondary to sleep apnea.  

4.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty from June 1977 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, that denied service connection for sleep apnea.  By this decision, the RO also denied service connection for a psychiatric disorder (listed as depression); a heart disorder (listed as a heart condition); hypertension; and for erectile dysfunction, all to include as secondary to sleep apnea.  

The issues have been recharacterized to comport with the evidence of record.

The issues of entitlement to service connection for a psychiatric disorder, a heart disorder, hypertension, and for erectile dysfunction, all to include as secondary to service-connected sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea had its onset in service.  





CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 1154 (a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has sleep apnea that is related to service.  He specifically maintains that he suffered symptoms of sleep apnea during service, including snoring, labored breathing, and snorting loudly when he was asleep.  He states that his symptoms were witnessed by other personnel who served with him.  The Veteran essentially reports that he experienced sleep apnea during his period of service and that it has continued since that time.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of sleep apnea.  

Post-service private treatment records show treatment for disorders including sleep apnea.  

A March 2008 statement from K. W. Bakker, M.D., at Comprehensive Neurology and Sleep Disorder, P.A., indicates that he treated the Veteran since September 2006 and that he was diagnosed with very severe obstructive sleep apnea.  Dr. Bakker stated that the Veteran had been diagnosed with sleep apnea about five years earlier by another physician.  It was noted that the Veteran served in the Navy from June 1977 to October 1982.  Dr. Bakker indicated that the Veteran reported that during service crew members noted that he would snore very loudly, have belabored breathing, and that he would make odd snorting sounds which interfered with other people's sleep while living aboard ship in the barracks.  It was noted that the Veteran was not diagnosed with sleep apnea at that time.  Dr. Bakker maintained that sleep apnea was not routinely diagnosed until the 1990s.  Dr. Bakker indicated that the Veteran stated that his parents never observed him to snore loudly before joining the Navy, but that they did notice both his snoring and choking sounds during extended periods of silence while sleeping on his return home.  

Dr. Bakker stated that the Veteran had been obese since becoming his patient, but that he and his family reported that he had not always been in such condition and that he would not have been able to enlist in the miliary if he had been obese at the time of enlistment.  Dr. Bakker commented that in his medical opinion, the Veteran's obesity was as likely as not caused by the severe obstructive sleep apnea which first manifested during his active military service in the Navy.  

A March 2008 lay statement from T. B., indicates that he shared quarters during service with the Veteran and that the Veteran was noted to have loud, obnoxious, snoring, and that someone would have to shake him so that he would turn over or face a different direction.  T. B., reported that the Veteran's snoring would cease, as though he was holding his breath, before he would make a choking and gasping sound, and then would begin breathing and snoring once again.  

A March 2008 lay statement from the Veteran's mother notes that when the Veteran returned home on leave prior to reporting to the Norfolk Naval Shipyard for advanced training, she noticed changes in his sleeping habits.  She stated that the Veteran would fall asleep while watching television and drift off while participating in family discussions.  She stated that she also noticed sleep apnea traits such as when his snoring would be interrupted by periods of prolonged silence followed by chest heaving, which was accompanied by gasping.  

An April 2008 report from CPAP Polysomnogram Report from the George Washington Sleep Disorder Centers, and also signed by Dr. Bakker, notes that the Veteran returned for a bilevel (biphasic) positive airway pressure (BiPAP) titration and that he complained of daytime tiredness.  As to a diagnosis, Dr. Bakker indicated that the findings were compatible with obstructive sleep apnea syndrome which responded well to the BiPAP therapy, as well as mild periodic limb movement disorder, with rate symptomatic restless limbs.  

The medical evidence does not specifically show that the Veteran was treated for sleep apnea during service.  However, a March 2008 statement from Dr. Bakker specifically indicates that the Veteran's severe obstructive sleep apnea was first manifested during his active military service in the Navy.  Additionally, the Veteran has submitted a lay statement from an individual who served with him that referred to his snoring, choking, and gasping problems during service.  The Veteran's mother also referred to similar symptoms during the Veteran's period of service.  Additionally, the Veteran has indicated that he had symptoms that he believed were sleep apnea during service.  

The Veteran is competent to report symptoms that he thought were due to sleep apnea in service, continuous sleep apnea symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  Additionally, the Board finds that the Veteran's reports of sleep problems during service, as well as the reports of a fellow serviceman and his mother, are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving all reasonable doubt in his favor, the Board concludes that service connection for sleep apnea is warranted.  Therefore, service connection for gastritis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection, such as secondary service connection.  


ORDER

Service connection for sleep apnea is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a psychiatric disorder, a heart disorder, hypertension, and for erectile dysfunction, all to include as secondary to service-connected sleep apnea.  

The Veteran is service-connected for a right knee disability (degenerative joint disease with multiple loose bodies) and for a left knee disability (osteoarthritis).  As discussed above, the Board has also granted service connection for sleep apnea.  Given this change in circumstances, and to accord the Veteran due process, the RO should readjudicate the issues of entitlement to service connection for a psychiatric disorder, a heart disorder, hypertension, and erectile dysfunction, all to include as secondary to service-connected sleep apnea.  

Additionally, the Veteran contends that he has a psychiatric disorder, a heart disorder, hypertension, and erectile dysfunction that are all related to service, or, more specifically, that are all related to his now service-connected sleep apnea.  

The Veteran is competent to report psychiatric symptoms and symptoms of erectile dysfunction during service and since service.  See Davidson, 581 F.3d at 1313.  

The Veteran's service treatment records do not specifically show treatment for a psychiatric disorder, a heart disorder, hypertension, or for erectile dysfunction.  Such records do show elevated blood pressure readings, alcohol related issues, and possible psychiatric complaints.  On a medical history form at the time of a June 1976 examination, the Veteran checked that he had depression or excessive worry.  The reviewing examiner indicated that the Veteran had occasional mild anxiety or tension, with no medication.  The objective June 1976 examination report includes a notation that the Veteran's psychiatric evaluation was normal.  
On a medical history form at the time of a June 1977 examination, the Veteran checked that he did not have depression or excessive worry.  The June 1977 examination report includes a notation that the Veteran's psychiatric evaluation was normal.  

A December 1980 emergency care and treatment report notes a blood pressure reading of 160/102.  The assessment was multiple scratches and a possible human bite, as well as intoxication.  A March 1981 consultation report notes that the Veteran was referred following repeated incidents involving inappropriate behavior while drinking.  The impression was signs of early to middle stages of alcoholism.  An April 1981 treatment report relates a blood pressure reading of 140/80.  The discharge diagnosis was alcoholism.  

A May 1982 treatment entry notes that the Veteran reported being hospitalized for taking a number of his fiancé's sleeping pills during an argument.  His blood pressure reading, at that time, was 144/78.  The Veteran stated that he was not trying to commit suicide and that he just wanted to sleep.  It was noted that the Veteran was hospitalized for four days and that he denied any problems.  The impression was an accidental overdose.  The examiner reported that a he spoke with another physician who felt that a psychiatric consultation was not indicated.  

A June 1982 treatment entry notes a blood pressure reading of 142/98.  The Veteran was seen for right knee problems at that time.  

A March 2008 statement from K. W. Bakker, M.D., at Comprehensive Neurology and Sleep Disorder, P.A., indicates he had treated the Veteran since September 2006 and that he had been diagnosed with very severe obstructive sleep apnea.  Dr. Bakker commented that it was his medical opinion that the Veteran's co-morbidities of high blood pressure; depression; impotence; an irregular heartbeat; excessive daytime sleepiness and tiredness; irritability; and impaired mental or emotional functioning, despite his compliance with a continuous positive airway pressure (CPAP) machine, were as likely as not a direct result of the debilitating disease of severe obstructive sleep apnea.  

The Board observes that there is no indication that Dr. Bakker reviewed the Veteran's claims file.  Additionally, Dr. Bakker did not provide much in the way of rationale for his opinion that the Veteran's depression, heart problems, hypertension, and impotence are related to his service-connected sleep apnea.  Further, the Board notes that there are no other treatment reports of record showing diagnoses of depression, heart problems, hypertension, and erectile dysfunction.  

The Board observes that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for entitlement to service connection for a psychiatric disorder, a heart disorder, hypertension, and for erectile dysfunction, all to include as secondary to service-connected sleep apnea.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems, heart problems, hypertension, and erectile dysfunction since his period of service.  Obtain copies of the medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed psychiatric disorder, heart disorder, hypertension, and erectile dysfunction.  The Veteran should be provided an appropriate amount of time to submit this lay evidence

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed psychiatric disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner. The examiner must diagnose all current psychiatric disorders.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed psychiatric disorders are etiologically related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of psychiatric symptoms during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected sleep apnea caused or aggravated any currently diagnosed psychiatric disorders.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed psychiatric disorders by the Veteran's service-connected sleep apnea is found, the examiner must attempt to establish a baseline level of severity of the diagnosed psychiatric disorders prior to aggravation by the service-connected sleep apnea.  

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed heart disorder, hypertension, and erectile dysfunction.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current heart disorders, and specifically indicate if the Veteran has diagnosed hypertension and erectile dysfunction.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed heart disorders, as well as any diagnosed hypertension and erectile dysfunction, are etiologically related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of erectile dysfunction during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected sleep apnea caused or aggravated any currently diagnosed heart disorders, as well as any diagnosed hypertension and erectile dysfunction.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed heart disorders, as well as any diagnosed hypertension and erectile dysfunction, by the Veteran's service-connected sleep apnea is found, the examiner must attempt to establish a baseline level of severity of the diagnosed disorders prior to aggravation by the service-connected sleep apnea.  

The examination report must include a complete rationale for all opinions expressed.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


